         Case 13-50461-btb         Doc 186    Entered 02/17/21 11:47:37   Page 1 of 2




    1
    2
    3
    4Entered on Docket
     February 17, 2021
___________________________________________________________________
    5
    6   WRIGHT, FINLAY & ZAK, LLP
    7   Darren T. Brenner, Esq.
        Nevada Bar No. 8386
    8   Ramir M. Hernandez, Esq.
        Nevada Bar No. 13146
    9   7785 W. Sahara Ave., Ste. 200
   10   Las Vegas, NV 89117
        (702) 475-7964; Fax: (702) 946-1345
   11   dbrenner@wrightlegal.net
        rhernandez@wrightlegal.net
   12   Attorneys for PHH Mortgage Corporation formerly known as Ocwen Loan Servicing, LLC
   13
   14                              UNITED STATES BANKRUPTCY COURT
   15                                        DISTRICT OF NEVADA
   16
        IN RE:                                             Case No.: 13-50461-BTB
   17
        CHRISTOPHER MICHAEL MARINO, and                    Chapter 7
   18
        VALERIE MARGARET MARINO,
   19                                                      ORDER ON STIPULATION TO
                         Debtors                           BIFURCATE HEARING
   20
   21
                                                           Hearing Date: February 19, 2021
   22                                                      Hearing Time: 10:00 AM

   23
   24
                 The Court having reviewed the Stipulation to Bifurcate Hearing entered into by and
   25
        between Debtors, Christopher Michael Marino and Valerie Margaret Marino (“Debtors”), and
   26
        Creditor, PHH Mortgage Corporation formerly known as Ocwen Loan Servicing, LLC
   27
   28


                                                       1
     Case 13-50461-btb        Doc 186     Entered 02/17/21 11:47:37        Page 2 of 2




 1   (“PHH”), by and through their respective counsel of record, and good cause appearing, the
 2   Court Orders the following:
 3          IT IS HEREBY ORDERED THAT the February 19, 2021 hearing shall proceed on the
 4   Rule 60 motion and on the issue of whether and to what extent a separate evidentiary hearing is
 5   required on the punitive damages issue.
 6          IT IS FURTHER ORDERED THAT if the Court denies PHH’s Rule 60 motion and
 7   determines a hearing on punitive damages is not necessary, the parties shall be prepared to
 8   argue the issue of whether punitive damages should be awarded and in what amount at the
 9   February 19, 2021 hearing.
10          IT IS FURTHER ORDERED THAT if the Court grants PHH’s Rule 60 motion for a
11   new evidentiary hearing, or if the Court believes another evidentiary hearing is required before
12   punitive damages can be assessed, the Court will schedule a date for an evidentiary hearing in
13   April, 2021, or as soon thereafter as is otherwise convenient for the Court. The Court’s ruling on
14   the law and motion issues may narrow issues or resolve the need for an evidentiary hearing
15   altogether.
16          IT IS SO ORDERED.
17
18    Submitted by:
19
      WRIGHT, FINLAY & ZAK, LLP
20
21    /s/ Darren T. Brenner
      Darren T. Brenner, Esq.
22    Nevada Bar No. 8386
23    Ramir M. Hernandez, Esq.
      Nevada Bar No. 13146
24    7785 W. Sahara Ave., Ste. 200
      Las Vegas, NV 89117
25    Attorneys for PHH Mortgage Corporation
26    formerly known as Ocwen Loan Servicing,
      LLC
27
28


                                                     2
